Citation Nr: 1518688	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 3, 2014 and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to August 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board remanded the instant claim.

In a January 2014 Decision Review Officer (DRO) decision, the RO awarded a 70 percent rating for PTSD, effective from January 3, 2014.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and has expressly sought a higher rating, his PTSD claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the Virtual VA file reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in an April 2014 submission, the Veteran withdrew the issue of entitlement to a higher initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204.   

In an April 2014 submission, the Veteran withdrew from appeal the issue pertaining to entitlement to a higher initial rating for PTSD.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


